PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Chao Tong, et al.				  		    :	
Application No.  16/569,966
:	DECISION ON PETITION
Filed:     September 13, 2019
:
Attorney Docket No.  17829.0053USU1

			
This is a decision on the petition under 37 CFR 1.181, filed on July 28, 2021, requesting withdrawal of the holding of abandonment.
 
The petition is DISMISSED.

A renewed petition under 37 CFR 1.181 may be filed within two months of the mailing date of this decision.  Extensions of time under 37 CFR 1.136(a) are not available.

This application was held abandoned after it was believed that no response was received to the Notice of Non-Compliant Amendment mailed November 19, 2020.  The notice allowed a shortened period for reply of two (2) months from its mailing date. Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  A Notice of Abandonment was mailed on July 22, 2021, indicating that the application is abandoned because no reply was received to the Office letter mailed on November 19, 2020. 

The instant petition was filed on July 28, 2021, requesting withdrawal of the holding of abandonment arguing that the application was improperly held abandoned because a proper and timely reply to the Notice of Non-Complaint Amendment was filed on December 2, 2020.

Applicants’ argument has been considered but is not persuasive.

A review of the application file record reveals that replacement drawings were filed on December 2, 2020; however, the reply filed on December 2, 2020, was not compliance with 37 CFR 1.33(b)1 as the reply was not signed or 37 CFR 1.121(d) as the replacement drawings were not submitted as an attachment to an amendment document. It is noted that 37 CFR 1.121(d) provides:

(d) Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84 or, for a nonprovisional international design application, in compliance with §§ 1.84(c) and 1.1026 and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled “Replacement Sheet.” Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as “New Sheet.” All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.

Though a timely reply was filed to the Notice of Non-Compliant Amendment, the reply was not proper as it failed to comply with 37 CFR 1.121(d) and 37 CFR 1.33(b) and did not, therefore, toll the time period set for reply by the Notice of Non-Compliant Amendment. The application was properly held abandoned as a timely and proper reply to the Notice of Anon-Compliant Amendment mailed on November 19, 2020, was not received. The petition is dismissed, accordingly. 

Alternatively, petitioner may revive the application based on unintentional abandonment under 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply, the required petition fee under 37 CFR 1.17(m), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Telephone inquiries regarding this decision should be directed to the undersigned (571) 272-3222.


/KENYA A THORNTON MCLAUGHLIN/ Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 (b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 
        	
        (1) A patent practitioner of record; 
        
        (2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 
        
        (3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.